Title: To Thomas Jefferson from John Barnes, 9 October 1801
From: Barnes, John
To: Jefferson, Thomas


Washington 9th. Octr 1801
It appears the following are the remaining a/c for which JB. have not recd Orders upon viz.


Order I presume in favr of Mr Rapin—

286.98.


Capt. Lewis last 3 mos. Compensation
}
150.


presume may be passed to his Ct


with JB. and charged you for


probably there will be a Mr Andrews for Composition Ornaments a/c




Also Mr March’s Book binders a/c




Those at Philada—JB have minute of Accts to
958.62


If any other—or Later to Dr Edwards or Mr Stewart &c.—JB purpose to wait on you early Sunday Morng
